 1   Robert K. Phillips, Esq.
     Nevada Bar No. 11441
 2   Betsy Jefferis, Esq.
 3   Nevada Bar No. 12980
     PHILLIPS, SPALLAS & ANGSTADT LLC
 4   504 South Ninth Street
     Las Vegas, Nevada 89101
 5   (702) 938-1510
     rphillips@psalaw.net
 6   bjefferis@psalaw.net
 7
     Attorneys for Defendant
 8   Walmart Inc.

 9                                      UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEVADA
11   BARBARA SIMONE, an individual,                        Case No.: 2:18-cv-01365-JAD-VCF
12
                           Plaintiff,
13   v.

14   WALMART INC. d/b/a “Walmart”, a foreign               STIPULATION AND ORDER FOR
     corporation; DOES 1 through 10 inclusive; and
     XYZ CORPORATIONS 11 through 20                        DEFENDANT WALMART TO TAKE
15                                                         LEAVE TO FILE A THIRD PARTY
     inclusive and ABC LIMITED LIABILITY
16   COMPANIES 21 through 30, inclusive,                   COMPLAINT

17                        Defendants.

18

19          Plaintiff Barbara Simone (hereinafter “Plaintiff”) and Defendant WALMART, INC.

20   (hereinafter “Walmart” or “Defendant”), by and through their respective counsel of record, do hereby

21   stipulate for Defendant to file a Third Party Complaint against Gatekeeper Systems, Inc. The filing of

22   this Third Party Complaint is proper as through discovery it has been revealed that Gatekeeper

23   Systems, Inc. has contacted with Walmart, Inc. with regard to shopping cart supply, maintenance and

24   repair on the premises and as such Gatekeeper Systems must be added as a party to the matter as it is

25   statutorily and equitably obligated to assume indemnification and contribution of Defendant Walmart

26   pursuant to a master services agreement.

27   //
28


                                                     -1-
 1          The parties aver that this stipulation is made by the parties in good faith pursuant to FRCP 14
 2   and not for the purpose of delay. A copy of the proposed Third Party Complaint is attached as Exhibit
 3   “A” for the Court’s review.
 4          DATED this 12th day of June, 2019.
 5

 6    /s/ John Greene                                   /s/ Betsy Jefferis

 7    JOHN GREENE                                       BETSY JEFFERIS
      Nevada Bar No. 4279                               Nevada Bar. No. 12980
 8    VANNAH & VANNAH                                   PHILLIPS, SPALLAS & ANGSTADT, LLC
      400 South Seventh Street, 4th Floor               504 South Ninth Street
 9    Las Vegas, NV 89101                               Las Vegas, Nevada 89101
10    Attorneys for Plaintiff
                                                        Attorneys for Defendant
      Barbara Simone
11                                                      Walmart Inc.

12
            IT IS SO ORDERED:
13                                           _____________________________________
                                             UNITED STATES MAGISTRATE JUDGE
14
                                                       6-14-2019
15                                           DATED:_____________________________

16
                                        Defendant must file the Third Party Complaint on or before
17
                                            June 21, 2019.
18

19

20

21

22

23

24

25

26

27

28


                                                     -2-
   EXHIBIT A
Draft of Third-Party Complaint




   EXHIBIT A
Draft of Third-Party Complaint
 1   ROBERT K. PHILLIPS
     Nevada Bar No. 11441
 2   BETSY C. JEFFERIS
 3   Nevada Bar No. 12980
     PHILLIPS, SPALLAS & ANGSTADT LLC
 4   504 South Ninth Street
     Las Vegas, Nevada 89101
 5   (702) 938-1510
     rphillips@psalaw.net
 6   bjefferis@psalaw.net
 7
     Attorneys for Defendant
 8   Walmart Inc.

 9                                 UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF NEVADA
11

12   BARBARA SIMONE, an individual,                        Case No: 2:18-cv-01365-JAD-VCF

13                         Plaintiff,
     v.                                                    DEFENDANT WALMART INC.’S THIRD
14                                                         PARTY COMPLAINT AGAINST
     WALMART INC., d/b/a “Walmart”, a foreign              GATEKEEPER SYSTEMS INC.
15   corporation; DOES 1 through 10 inclusive; and
     XYZ CORPORATIONS 11 through 20
16   inclusive and ABC LIMITED COMPONAIES
     21 through 30, inclusive,
17
                          Defendants.
18

19
            COMES NOW, Defendant/Third Party Plaintiff WALMART, INC., by and through its
20
     attorneys of record, the law firm PHILLIPS, SPALLAS & ANGSTADT, LLC, and hereby submits its
21
     Third Party Complaint against GATEKEEPER SYSTEMS, INC., as follows:
22

23
                                        GENERAL ALLEGATIONS
24
            1.     That at all times relevant herein, Defendant/Third Party Plaintiff Walmart, Inc. was a
25
     Delaware corporation licensed to conduct business in the State of Nevada.
26

27          2.     That at all times relevant herein, Defendant/Third Party Plaintiff Walmart, Inc.

28   controlled, maintained and operated the premises commonly known as Walmart Store # 3350 located


                                                     -1-
 1   at 5198 Boulder Highway, Las Vegas, NV 89122.
 2          3.      That at all time relevant herein, Third Party Defendant Gatekeeper Systems, Inc. is a
 3
     California corporation licensed to conduct business in the State of Nevada.
 4
            4.      Upon information and belief, that at all times relevant hereto, Third Party Defendant
 5
     Gatekeeper Systems, Inc. maintained and serviced the shopping carts(s) located on the property of
 6

 7   Walmart Store # 3350 located at 5198 Boulder Highway, Las Vegas, NV 89122.

 8          5.      That at all times relevant hereto, Third Party Defendant Gatekeeper Systems, Inc.

 9   supplied Walmart Store # 3350 located at 5198 Boulder Highway, Las Vegas, NV 89122, with
10
     shopping carts to be used by Walmart’s customers.
11
                                          FIRST CLAIM FOR RELIEF
12                                             (NEGLIGENCE)

13          6.       Defendant/Third Party Plaintiff Walmart, Inc. incorporates by reference Paragraphs 1
14
     through 5 above as if fully set forth herein.
15
            7.      That Third Party Defendant Gatekeeper Systems, Inc. owed a duty to Walmart, Inc. to
16
     maintain its equipment in a safe condition, including a duty to properly monitor the safety of its
17
     product available for use at Defendant/Third Party Plaintiff’s premises.
18

19          8.      That at all times relevant, Third Party Defendant Gatekeeper Systems, Inc. owed a duty

20   to provide Defendant/Third Party Plaintiff Walmart, Inc. with adequate maintenance, repair, and
21   monitoring of the product(s) supplied to Walmart Store # 3350 located at 5198 Boulder Highway, Las
22
     Vegas, NV 89122.
23
            9.      That Third Party Defendant Gatekeeper Systems, Inc. negligently failed to properly
24
     service and maintain the product(s) it supplied to Walmart Store # 3350 resulting in a dangerous and
25

26   hazardous condition in, and around, the equipment also supplied and maintained by Third Party

27   Defendant Gatekeeper Systems, Inc.

28          10.     That, as the direct result of the negligence of Third Party Defendant Gatekeeper


                                                     -2-
 1   Systems, Inc., resulting in Plaintiff’s allegations of injury, Defendant/Third Party Plaintiff Walmart,
 2   Inc. has been forced to retain the services of an attorney and incur the costs associated with defense of
 3
     this suit.
 4
                                            SECOND CLAIM FOR RELIEF
 5                                         (CONTRACTUAL INDEMNITY)
 6           11.    Defendant/Third Party Plaintiff Walmart, Inc. incorporates by reference Paragraphs 1
 7
     through 10 above as if fully set forth herein.
 8
             12.    That Defendant/Third Party Plaintiff Walmart, Inc. did not owe a duty to Plaintiff to
 9
     maintain or service the shopping carts(s) located at Walmart Store # 3350 located at 5198 Boulder
10

11   Highway, Las Vegas, NV 89122 on the date of the subject incident.

12           13.    That Defendant/Third Party Plaintiff Walmart, Inc. did not owe a duty to Plaintiff to

13   insure the safety of the product supplied by Third Party Defendant Gatekeeper Systems, Inc.
14
             14.    That Defendant/Third Party Plaintiff Walmart, Inc. contracted with Third Party
15
     Defendant Gatekeeper Systems, Inc. for the supply of shopping carts and maintenance of the shopping
16
     carts(s) located on the premises of Walmart Store # 3350 located at 5198 Boulder Highway, Las
17
     Vegas, NV 89122.
18

19           15.    That pursuant to the master services agreement between Defendant/Third Party

20   Plaintiff Walmart, Inc. and Third Party Defendant Gatekeeper Systems, Inc., Gatekeeper Systems was
21   required at its sole cost and expense to indemnify Walmart, Inc. as stated in the master services
22
     agreement:
23
             Contractor shall protect, defend, hold harmless and indemnify Walmart, its affiliates,
24           officers, directors, employees and agents, from and against any and all lawsuits, claims,
             demands, actions, liabilities, losses, damages, costs and expenses (including attorneys’
25           fees and court costs) that may be asserted by any person or any entity, regardless of the
26           cause or alleged cause thereof, and regardless of whether such matters are groundless,
             fraudulent or false, arising out of any actual or alleged: (a) misappropriation or
27           infringement of any intellectual property or other right relating to the Services or this
             Agreement; (b) death of, or injury to, any person, damage to any property, or any other
28           damage or loss, by whomsoever suffered, resulting or alleged to result in whole or in


                                                      -3-
 1           part from the Services or this Agreement; (c) violation by Contractor or any of its
             employees, representatives or agents of any law relating to the Services or this
 2           Agreement; (d) act, activity, or omission of Contractor or any of its employees,
 3           representatives, or agents, including, but not limited to, activities on Walmart’s
             premises and Contractor’s use of any vehicle, equipment, fixture, or material in
 4           connection with the Services or this Agreement; (e) joint employer situation (i.e.,
             where a claim or determination is made against Walmart that any employee, agent,
 5           representative or contractor of Contractor is an employee of Contractor or that Walmart
             was his or her employer, including but not limited to a joint employer); and/or (f)
 6           breach of this Agreement or any Scope of Work. This indemnification obligation is not
 7           limited in any way by limitations on the amount or type of damages or compensation
             payable to or for Contractor or its agents under workers’ compensation acts, disability
 8           benefits acts, other employee benefits acts, or other agreements.

 9
             16.     That Third Party Defendant Gatekeeper Systems, Inc. had, and continues to have, a
10

11   duty as the contracted vendor to fulfill its obligation under the vendor agreement to indemnify

12   Defendant/Third Party Plaintiff Walmart, Inc.

13           17.     That Defendant/Third Party Plaintiff Walmart, Inc. was not negligent and did not
14
     contribute to the injuries alleged by Plaintiff.
15
             18.     That should judgment be recovered against Defendant/Third Party Plaintiff Walmart,
16
     Inc. or should Walmart, Inc. enter into a settlement with Plaintiff, Third Party Defendant Gatekeeper
17
     Systems, Inc. should pay to Defendant/Third Party Plaintiff Walmart, Inc. its share of the judgment
18

19   based upon its proportion of fault in contribution.

20           19.     That Defendant/Third Party Plaintiff Walmart, Inc. is entitled to recover from Third
21   Party Defendant Gatekeeper Systems, Inc. fees and costs incurred in the preparation and prosecution
22
     of this Third Party Complaint.
23
                                          THIRD CLAIM FOR RELIEF
24                                        (EQUITABLE INDEMNITY)
25           20. Defendant/Third Party Plaintiff Walmart, Inc. incorporates by reference Paragraphs 1
26
     through 19 above as if fully set forth herein.
27
             21.     That Defendant/Third Party Plaintiff Walmart, Inc. contracted with        Third Party
28


                                                        -4-
 1   Defendant Gatekeeper Systems, Inc. to supply product, and provide maintenance, for the shopping
 2   carts(s) on the premises of Walmart Store # 3350 located at 5198 Boulder Highway, Las Vegas, NV
 3
     89122.
 4
              22.   That any negligence, other than the comparative negligence of Plaintiff, was that of
 5
     Third Party Gatekeeper Systems, Inc., and not Defendant/Third Party Plaintiff Walmart, Inc.
 6

 7                                      FOURTH CLAIM FOR RELIEF
                                            (CONTRIBUTION)
 8
              23.   Defendant/Third Party Plaintiff Walmart, Inc incorporates by reference Paragraphs 1
 9
     through 22 above as if fully set forth herein.
10

11            24.   That Defendant/Third Party Plaintiff Walmart, Inc. has fulfilled its duty to maintain its

12   premises in a reasonably safe condition for its client and those upon its premises.

13            25.   That Defendant/Third Party Plaintiff Walmart, Inc. contracted to obtain product(s) and
14
     and services from Third Party Defendant Gatekeeper Systems, Inc. in effort to reasonably facilitate the
15
     safety of customers and clients upon its premises.
16
              26.   That neither Walmart, Inc. nor Gatekeeper Systems, Inc. is responsible for Plaintiff’s
17
     alleged injuries and damages, but if Plaintiff recovers for negligent provision of safe and hazard free
18

19   premises, Third Party Defendant Gatekeeper Systems, Inc. must indemnify Defendant/Third Party

20   Plaintiff Walmart, Inc.
21            27.   That Defendant/Third Party Plaintiff Walmart, Inc. was not negligent and is not
22
     responsible for the alleged injuries and damages of Plaintiff, if any. However, if as a result of matters
23
     alleged in Plaintiff’s Complaint, Walmart, Inc. is required to satisfy more than its share of all or part
24
     of the claims asserted against it by Plaintiff, which liability is specifically denied, then Third Party
25

26   Defendant Gatekeeper Systems, Inc. is liable to Walmart, Inc. for its portion in contribution based

27   upon the negligence, if any, of Gatekeeper Systems, Inc..

28            28.   That the proximate cause of Plaintiff’s alleged injuries and damages were the actions of


                                                      -5-
 1   Third Party Defendant Gatekeeper Systems, Inc..
 2            29.   That Walmart, Inc. has found it necessary to retain the services of an attorney to
 3
     prosecute this action and is entitled to attorney’s fees and costs of suit incurred herein.
 4
                                             PRAYER FOR RELIEF
 5
              1.    That Third Party Defendant Gatekeeper Systems, Inc. indemnify Defendant/Third Party
 6

 7   Plaintiff Walmart, Inc. pursuant to contract and/or in equity as to any judgment rendered against it on

 8   behalf of Plaintiff and the costs and attorney fees incurred in the defense of this matter;

 9            2.    That Defendant/Third Party Plaintiff Walmart, Inc. is entitled to indemnification and
10
     defense by and from Third Party Gatekeeper Systems, Inc.;
11
              3.    That Third Party Defendant Gatekeeper Systems, Inc. contribute to payment of any and
12
     all damages which may be found in this action filed by Plaintiff in accordance with its percentage of
13
     fault;
14

15            4.    That Third Party Defendant Gatekeeper Systems, Inc. pay that percentage of

16   underlying liability for the alleged damages sustained by Plaintiff corresponding to its extent of
17   negligence, if any; and
18
              5.    That Defendant/Third Party Plaintiff Walmart, Inc.is entitled to fees and costs of
19
     defending and prosecuting the third party complaint in the lawsuit;
20
              6.    For such other further relief as deemed appropriate by the Court.
21

22            DATED this 12th day of June 2019.
23
                                                    PHILLIPS, SPALLAS & ANGSTADT LLC
24
                                                     /s/ Betsy C. Jefferis
25

26                                                  BETSY JEFFERIS
                                                    Nevada Bar No. 12980
27                                                  504 South Ninth Street
                                                    Las Vegas, Nevada 89101
28                                                  (702) 938-1510


                                                      -6-
 1   Attorneys for Defendant
     Walmart Inc.
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      -7-
 1                                     CERTIFICATE OF SERVICE
 2          Pursuant to FRCP Rule 5, I hereby certify that I am an employee of the law firm PHILLIPS,
 3   SPALLAS & ANGSTADT, LLC, and that, on this 12th day of June 2019, I served a copy of
 4   DEFENDANT WALMART INC.’S THIRD PARTY COMPLAINT AGAINST GATEKEEPER
 5   SYSTEMS INC. as follows:
 6             By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
 7   upon which first class postage was prepaid in Las Vegas, Nevada;
 8             By Hand Delivery (ROC); and/or
 9             By Facsimile Transmission to the number referenced below; and/or
10             By Electronic Service through CM/ECF to:
11              ATTORNEY OF RECORD                          TELEPHONE/FAX                  PARTY
     John B. Greene, Esq.                                Phone 702-369-4161                Plaintiff
12   Nevada Bar No. 004279                               Fax 702-369-0104
     Robert D. Vannah, Esq.
13   Nevada Bar No. 002503
     VANNAH & VANNAH
14   400 South Seventh Street, 4th Floor
     Las Vegas, NV 89101
15

16

17                      An Employee of PHILLIPS, SPALLAS & ANGSTADT LLC

18

19

20

21

22

23

24

25

26

27

28


                                                  -8-
